
	
		II
		110th CONGRESS
		1st Session
		S. 2361
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ensure the privacy of wireless telephone numbers, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cell Phone Number Protection Act
			 of 2007.
		2.Prohibition on
			 sale of cell phone numbers to third partiesSection 222 of the
			 Communications Act of 1934 (47 U.S.C.
			 222) is amended—
			(1)by redesignating
			 subsection (h) as subsection (i); and
			(2)by inserting
			 after subsection (g) the following new subsection:
				
					(h)Prohibitions
				with respect to dissemination or collection of cell phone numbers
						(1)Prohibition on
				sale to third partiesNotwithstanding the exception provided
				under subsection (e), no person, including any provider of commercial mobile
				services, wireless directory assistance service, or any direct or indirect
				affiliate or agent of such a provider, shall sell, offer for sale, or otherwise
				disseminate, the wireless telephone information of any individual unless the
				individual provides, in writing, to such person express prior authorization for
				the sale, offer for sale, or dissemination of such information.
						(2)Prohibition on
				publication of directoriesNo person may publish, market for
				sale, or otherwise disseminate, any directory, index, or other list of the
				wireless telephone information of individuals unless each individual whose
				information appears in such directory, index, or list provides, in writing, to
				such person express prior authorization for the publication, marketing, or
				dissemination of such information.
						(3)PreemptionThis
				subsection shall not be construed as superseding, altering, or affecting any
				statute, regulation, order, or interpretation in effect in any State, except to
				the extent that such statute, regulation, order, or interpretation is
				inconsistent with the provisions of this subsection, and then only to the
				extent of the inconsistency. A State statute, regulation, order, or
				interpretation is not inconsistent with the provisions of this subsection if
				the protection such statute, regulation, order, or interpretation affords any
				resident of the United States is greater than the protection provided under
				this subsection.
						(4)DefinitionsIn
				this subsection:
							(A)Wireless
				telephone number informationThe term wireless telephone
				number information means the telephone number, electronic address, and
				any other identifying information by which a calling party may reach a
				commercial mobile services customer, and which is assigned by a commercial
				mobile service provider to such customer, and includes the name and address of
				such customer.
							(B)Wireless
				directory assistance serviceThe term wireless directory
				assistance service means any service for connecting calling parties to a
				commercial mobile service customer when such calling parties themselves do not
				possess the wireless telephone number information of such
				customer.
							.
			
